Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-17-2003

Cat Internet Ser v. Providence
Precedential or Non-Precedential: Precedential

Docket No. 01-4166




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Cat Internet Ser v. Providence" (2003). 2003 Decisions. Paper 415.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/415


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                   PRECEDENTIAL

                                              Filed June 17, 2003

            UNITED STATES COURT OF APPEALS
                 FOR THE THIRD CIRCUIT


                            No. 01-4166


               CAT INTERNET SERVICES, INC.,
                  INTERNET SUPPLY, INC.
                                       Appellees
                                  v.
       PROVIDENCE WASHINGTON INSURANCE CO.,
             YORK INSURANCE COMPANY,
                                       Appellants

      On Appeal from the United States District Court
          for the Eastern District of Pennsylvania
      District Court Judge: Honorable Anita B. Brody
                (D.C. Civil No. 00-CV-3238)

                    Argued October 29, 2002
     Before: SLOVITER, FUENTES, Circuit Judges, and
            DEBEVOISE,* Senior District Judge


                              ORDER

  A Precedential Opinion having been substituted for a Not
Precedential Opinion in this cause, it is:

* Honorable Dickinson R. Debevoise, Senior United States District Judge
for the District of New Jersey, sitting by designation.
                             2


  ORDERED that the Precedential Opinion be filed in
substitution for the previously filed Not Precedential
Opinion.
                       /s/ DICKINSON R. DEBEVOISE
                       Senior United States District Judge
                       Sitting by Designations
Dated: June 17, 2003

A True Copy:
        Teste:

                 Clerk of the United States Court of Appeals
                             for the Third Circuit